Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-2005

Howard Hess Dental v. Dentsply Intl Inc
Precedential or Non-Precedential: Precedential

Docket No. 04-1979




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Howard Hess Dental v. Dentsply Intl Inc" (2005). 2005 Decisions. Paper 302.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/302


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                             No. 04-1979


     HOWARD HESS DENTAL LABORATORIES INCORPORATED;
         PHILIP GUTTIEREZ, *d/b/a Dentures Plus, on behalf
            of themselves and all other similarly situated,
                                            Appellants
                                   v.

                 DENTSPLY INTERNATIONAL, INC.

                               *Amended per Clerk's Order dated 4/30/04



                             No. 04-1980


      JERSEY DENTAL LABORATORIES, f/k/a Howard Hess Dental
         Laboratories Incorporated; PHILIP GUTTIEREZ, *d/b/a
           Dentures Plus, on behalf of themselves and all others
                            similarly situated,
                                       Appellants

                                   v.

  DENTSPLY INTERNATIONAL, INC.; A. LEVENTHAL & SONS, INC.;
    ACCUBITE DENTAL LAB, INC.; ADDIUM DENTAL PRODUCTS;
                 ARNOLD DENTAL SUPPLY COMPANY;
                ATLANTA DENTAL SUPPLY COMPANY;
BENCO DENTAL COMPANY; BURKHART DENTAL SUPPLY COMPANY;
DARBY DENTAL LABORATORY SUPPLY CO., INC.; DENTAL SUPPLIES
 AND EQUIPMENT, INC.; EDENTALDIRECT.COM, INC., as successor to
        Crutcher Dental, Inc.; HENDON DENTAL SUPPLY, INC.;
        HENRY SCHEIN, INC., and its affiliates including, without
     limitation, Zahn Dental Co., Inc.; IOWA DENTAL SUPPLY CO.;
  JAHN DENTAL SUPPLY COMPANY; JB DENTAL SUPPLY CO., INC.;
 JOHNSON & LUND CO., INC.; KENTUCKY DENTAL SUPPLY COMPANY, INC.
        a/k/a KDSC Liquidation Corp.; MARCUS DENTAL SUPPLY CO;
 MIDWAY DENTAL SUPPLY INC.; MOHAWK DENTAL CO., INC.; NASHVILLE
   DENTAL, INC.; NOWAK DENTAL SUPPLIES, INC.; PATTERSON DENTAL
           COMPANY, its subsidiaries, predecessors, successors, assigns,
     affiliates and related companies; PEARSON DENTAL SUPPLIES, INC.;
   RYKER DENTAL OF KENTUCKY, INC.; THOMPSON DENTAL COMPANY

                                        *Amended per Clerk's Order dated 4/30/04



                   On Appeal from the United States District Court
                             for the District of Delaware
                 (D.C. Civil Action Nos. 99-cv-00255 / 01-cv-00267)
                     District Judge: Honorable Sue L. Robinson


                                Argued April 7, 2005

             Before: BARRY, AMBRO and GREENBERG, Circuit Judges


Thomas A. Dubbs, Esquire (Argued)
Richard T. Joffe, Esquire
Goodkind, Labaton, Rudoff & Sucharow
100 Park Avenue, 12th Floor
New York, NY 10017

Pamela S. Tikellis, Esquire
Robert J. Kriner, Jr. Esquire
Chimicles & Tikellis, LLP
One Rodney Square, Suite 500
P.O. Box 1035
Wilmington, DE 19899

      Counsel for Appellants

Richard A. Ripley, Esquire
Margaret M. Zwisler, Esquire (Argued)
Kelly A. Clement, Esquire

                                          2
Eric J. McCarthy, Esquire
Charles R. Price, Esquire
Howrey, Simon, Arnold & White
1299 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

Brian M. Addison, Esquire
Dentsply International, Inc.
Susquehanna Commerce Center
221 West Philadelphia Street
York, PA 17405

W. Harding Drane, Jr., Esquire
Potter Anderson & Corroon LLP
1313 North Market Street, 6th Floor
P.O. Box 951
Wilmington, DE 19899

C. Scott Reese, Esquire
Cooch & Taylor
824 Market Street Mall, Suite 1000
P.O. Box 1680
Wilmington, DE 19899

James J. Maron, Esquire
Maron Marvel & Wilks, P.A.
1300 North Broom Street
P.O. Box 288
Wilmington, DE 19899

      Counsel for Appellees


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

            IT IS NOW ORDERED that the published Opinion in the above case filed
September 21, 2005, be amended as follows:

             On page 4, in the caption, replace

                                            3
       Richard A. Ripley, Esquire
       Margaret M. Zwisler, Esquire (Argued)
       Kelly A. Clement, Esquire
       Eric J. McCarthy, Esquire
       Charles R. Price, Esquire
       Howrey, Simon, Arnold & White
       1299 Pennsylvania Avenue, N.W.
       Washington, D.C. 20004

with

       Margaret M. Zwisler, Esquire (Argued)
       Eric J. McCarthy, Esquire
       Charles R. Price, Esquire
       Latham & Watkins LLP
       555 Eleventh Street, N.W.
       Washington, D.C. 20004

       Richard A. Ripley, Esquire
       Bingham McCutchen LLP
       1120 Twentieth Street, N.W.
       Washington, D.C. 20036


                                       By the Court,


                                       /s/ Thomas L. Ambro, Circuit Judge


Dated: October 4, 2005
CMD/cc: Thomas A. Dubb, Esq.
         Richard T. Joffe, Esq.
         Margaret M. Zwisler, Esq.
         Eric J. McCarthy, Esq.
         Charles R. Price, Esq.
         Richard A. Ripley, Esq.




                                          4